

115 S1548 RS: Oregon Wildlands Act
U.S. Senate
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 726115th CONGRESS2d SessionS. 1548IN THE SENATE OF THE UNITED STATESJuly 13, 2017Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 6, 2018Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo designate certain land administered by the Bureau of Land Management and the Forest Service in
			 the State of Oregon as wilderness and national recreation areas and to
			 make additional wild and scenic river designations in the State of Oregon,
			 and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Oregon Wildlands Act. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Oregon National Recreation AreasSec. 101. Rogue Canyon and Molalla National Recreation Areas, Oregon.TITLE II—Additional wild and scenic river designations and technical correctionsSec. 201. Additions to Rogue Wild and Scenic River.Sec. 202. Technical corrections to the Wild and Scenic Rivers Act.Sec. 203. Wild and scenic river designations, Wasson Creek and Franklin Creek, Oregon.Sec. 204. Wild and scenic river designations, Molalla River, Oregon.Sec. 205. Designation of additional wild and scenic rivers.TITLE III—Wilderness areasSec. 301. Expansion of Wild Rogue Wilderness Area.Sec. 302. Devil’s Staircase Wilderness.
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means—
 (A)the Secretary of the Interior, with respect to public land administered by the Secretary of the Interior; or
 (B)the Secretary of Agriculture, with respect to National Forest System land. (2)StateThe term State means the State of Oregon.
			IOregon National Recreation Areas
			101.Rogue Canyon and Molalla National Recreation Areas, Oregon
 (a)Designation of Rogue Canyon and Molalla national recreation areasFor the purposes of protecting, conserving, and enhancing the unique and nationally important recreational, ecological, scenic, cultural, watershed, and fish and wildlife values of the areas, the following areas in the State are designated as recreation areas for management by the Secretary in accordance with subsection (c):
 (1)Rogue canyon national recreation areaThe approximately 94,700 acres of Bureau of Land Management land, within the boundary generally depicted on the map entitled O&C Land Grant Act of 2014: Rogue Canyon National Recreation Area  and dated November 3, 2014, which is designated as the Rogue Canyon National Recreation Area.
 (2)Molalla national recreation areaThe approximately 24,100 acres of Bureau of Land Management land, within the boundary generally depicted on the map entitled O&C Land Grant Act of 2014: Molalla National Recreation Area and dated November 3, 2014, which is designated as the Molalla National Recreation Area.
					(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall a prepare a map and legal description of each area designated by subsection (a).
 (2)EffectThe maps and legal descriptions prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any minor errors in the maps and legal descriptions.
 (3)Public availabilityThe maps and legal descriptions prepared under paragraph (1) shall be available for public inspection in the appropriate offices of the Bureau of Land Management.
					(c)Administration
 (1)Applicable lawThe Secretary shall administer each area designated by subsection (a)— (A)in a manner that furthers the purposes for which the area was established; and
 (B)in accordance with any other applicable Federal laws. (2)UsesThe Secretary shall only allow uses of an area designated by subsection (a) that are consistent with the purposes and values for which the area is established.
 (3)Prohibited usesThe following shall be prohibited on the areas designated by subsection (a)— (A)permanent roads;
 (B)commercial enterprises; and (C)except as necessary to meet the minimum requirements for the administration of the Federal land and to protect public health and safety—
 (i)the use of motor vehicles; or (ii)the establishment of temporary roads.
 (4)WithdrawalSubject to valid existing rights, all Federal surface and subsurface land within an area designated by subsection (a) is withdrawn from—
 (A)all forms of entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)laws pertaining to mineral and geothermal leasing and mineral materials. (d)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around an area designated by subsection (a).
				IIAdditional wild and scenic river designations and technical corrections
			201.Additions to Rogue Wild and Scenic River
 (a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (5) and inserting the following:
					
						(5)Rogue, oregon
 (A)In generalThe segment of the river extending from the mouth of the River downstream to the Lobster Creek Bridge, to be administered by the Secretary of the Interior or the Secretary of Agriculture, as agreed to by the Secretaries of the Interior and Agriculture or as directed by the President.
 (B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following segments in the Rogue River:
 (i)Kelsey creekThe approximately 6.8-mile segment of Kelsey Creek from the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 25, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
								(ii)East fork kelsey creek
 (I)Scenic riverThe approximately 0.2-mile segment of East Fork Kelsey Creek from headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 4.6-mile segment of East Fork Kelsey Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, to the confluence with Kelsey Creek, as a wild river.
									(iii)Whisky creek
 (I)Recreational riverThe approximately 0.6-mile segment of Whisky Creek from the confluence of the East Fork and West Fork to 0.1 miles downstream from road 33-8-23, as a recreational river.
 (II)Wild riverThe approximately 1.9-mile segment of Whisky Creek from 0.1 miles downstream from road 33-8-23 to the confluence with the Rogue River, as a wild river.
									(iv)East fork whisky creek
 (I)Scenic riverThe approximately 0.9-mile segment of East Fork Whisky Creek from its headwaters to Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian., as a scenic river.
 (II)Wild riverThe approximately 2.6-mile segment of East Fork Whisky Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian., to 0.1 miles downstream of road 33-8-26 crossing, as a wild river.
 (III)Recreational riverThe approximately 0.3-mile segment of East Fork Whisky Creek from 0.1 miles downstream of road 33-8-26 to the confluence with Whisky Creek, as a recreational river.
 (v)West fork whisky creekThe approximately 4.8-mile segment of West Fork Whisky Creek from its headwaters to the confluence with the East Fork Whisky Creek, as a wild river.
								(vi)Big windy creek
 (I)Scenic riverThe approximately 1.5-mile segment of Big Windy Creek from its headwaters to 0.1 miles downstream from road 34-9-17.1, as a scenic river.
 (II)Wild riverThe approximately 5.8-mile segment of Big Windy Creek from 0.1 miles downstream from road 34-9-17.1 to the confluence with the Rogue River, as a wild river.
									(vii)East fork big windy creek
 (I)Scenic riverThe approximately 0.2-mile segment of East Fork Big Windy Creek from its headwaters to 0.1 miles downstream from road 34-8-36, as a scenic river.
 (II)Wild riverThe approximately 3.7-mile segment of East Fork Big Windy Creek from 0.1 miles downstream from road 34-8-36 to the confluence with Big Windy Creek, as a wild river.
									(viii)Little windy creek
 (I)Scenic riverThe approximately 1.2-mile segment of Little Windy Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 34, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.9-mile segment of Little Windy Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 34, Willamette Meridian to the confluence with the Rogue River, as a wild river.
									(ix)Howard creek
 (I)Scenic riverThe approximately 0.3-mile segment of Howard Creek from its headwaters to 0.1 miles downstream of road 34-9-34, as a scenic river.
 (II)Wild riverThe approximately 6.9-mile segment of Howard Creek from 0.1 miles downstream of road 34-9-34 to the confluence with the Rogue River, as a wild river.
									(x)Mule creek
 (I)Scenic riverThe approximately 3.5-mile segment of Mule Creek from its headwaters downstream to the Wild Rogue Wilderness boundary as a scenic river.
 (II)Wild riverThe approximately 7.8-mile segment of Mule Creek from the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 29, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
 (xi)Anna creekThe approximately 3.5-mile segment of Anna Creek from its headwaters to the confluence with Howard Creek, as a wild river.
								(xii)Missouri creek
 (I)Scenic riverThe approximately 3.1-mile segment of Missouri Creek from its headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.6-mile segment of Missouri Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
									(xiii)Jenny creek
 (I)Scenic riverThe approximately 3.1-mile segment of Jenny Creek from its headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 28, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.8-mile segment of Jenny Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 28, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
									(xiv)Rum creek
 (I)Scenic riverThe approximately 2.2-mile segment of Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9., Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 2.2-mile segment of Rum Creek from the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
									(xv)East fork rum creek
 (I)Scenic riverThe approximately 0.8-mile segment of East Fork Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10., Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.3-mile segment of East Fork Rum Creek from the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10, Willamette Meridian, to the confluence with Rum Creek, as a wild river.
 (xvi)Wildcat creekThe approximately 1.7-mile segment of Wildcat Creek from its headwaters downstream to the confluence with the Rogue River, as a wild river.
 (xvii)Montgomery creekThe approximately 1.8-mile segment of Montgomery Creek from its headwaters downstream to the confluence with the Rogue River, as a wild river.
								(xviii)Hewitt creek
 (I)Scenic riverThe approximately 1.4-mile segment of Hewitt Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19., Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.2-mile segment of Hewitt Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
 (xix)Bunker creekThe approximately 6.6-mile segment of Bunker Creek from its headwaters to the confluence with the Rogue River, as a wild river.
								(xx)Dulog creek
 (I)Scenic riverThe approximately 0.8-mile segment of Dulog Creek from its headwaters to 0.1 miles downstream of road 34-8-36, as a scenic river.
 (II)Wild riverThe approximately 1.0-mile segment of Dulog Creek from 0.1 miles downstream of road 34-8-36 to the confluence with the Rogue River, as a wild river.
 (xxi)Quail creekThe approximately 1.7-mile segment of Quail Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
 (xxii)Meadow creekThe approximately 4.1-mile segment of Meadow Creek from its headwaters to the confluence with the Rogue River, as a wild river.
								(xxiii)Russian creek
 (I)Scenic riverThe approximately 0.1-mile segment of Russian Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20., Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 2.5-mile segment of Russian Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
 (xxiv)Alder creekThe approximately 1.2-mile segment of Alder Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxv)Booze creekThe approximately 1.5-mile segment of Booze Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxvi)Bronco creekThe approximately 1.8-mile segment of Bronco Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxvii)Copsey creekThe approximately 1.5-mile segment of Copsey Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxviii)Corral creekThe approximately 0.5-mile segment of Corral Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxix)Cowley creekThe approximately 0.9-mile segment of Cowley Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxx)Ditch creekThe approximately 1.8-mile segment of Ditch Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5, Willamette Meridian, to its confluence with the Rogue River, as a wild river.
 (xxxi)Francis creekThe approximately 0.9-mile segment of Francis Creek from its headwaters to the confluence with the Rogue River, as a wild river.
								(xxxii)Long gulch
 (I)Scenic riverThe approximately 1.4-mile segment of Long Gulch from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.1-mile segment of Long Gulch from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
									(xxxiii)Bailey creek
 (I)Scenic riverThe approximately 1.4-mile segment of Bailey Creek from its headwaters to the Wild Rogue Wilderness boundary on the west section line of T. 34 S., R. 8 W., sec. 14, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.7-mile segment of Bailey Creek from the west section line of T. 34 S., R.8 W., sec. 14, Willamette Meridian, to the confluence of the Rogue River, as a wild river.
 (xxxiv)Shady creekThe approximately 0.7-mile segment of Shady Creek from its headwaters to the confluence with the Rogue River, as a wild river.
								(xxxv)Slide creek
 (I)Scenic riverThe approximately 0.5-mile segment of Slide Creek from its headwaters to 0.1 miles downstream from road 33-9-6, as a scenic river.
 (II)Wild riverThe approximately 0.7-mile section of Slide Creek from 0.1 miles downstream of road 33-9-6 to the confluence with the Rogue River, as a wild river.
 (xxxvi)Quartz creekThe approximately 3.3-mile segment of Quartz Creek from its headwaters to its confluence with the North Fork Galice Creek, as a scenic river.
 (xxxvii)North fork galice creekThe approximately 5.7-mile segment of the North Fork Galice Creek from its headwaters to its confluence with Galice Creek, as a recreational river..
 (b)ManagementEach river segment designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by subsection (a)) shall be managed as part of the Rogue Wild and Scenic River.
 (c)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by subsection (a)) is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (d)Additional protections for rogue river tributaries (1)Licensing by commissionThe Commission shall not license the construction of any dam, water conduit, reservoir, powerhouse, transmission line, or other project works on or directly affecting any stream described in paragraph (4).
					(2)Other agencies
 (A)In generalNo department or agency of the United States shall assist by loan, grant, license, or otherwise in the construction of any water resources project on or directly affecting any stream segment that is described in paragraph (4), except to maintain or repair water resources projects in existence on the date of enactment of this Act.
 (B)EffectNothing in this paragraph prohibits any department or agency of the United States in assisting by loan, grant, license, or otherwise, a water resources project—
 (i)the primary purpose of which is ecological or aquatic restoration; and (ii)that provides a net benefit to water quality and aquatic resources.
 (3)WithdrawalSubject to valid existing rights, the Federal land located within 1/4 mile on either side of the stream segments described in paragraph (4), is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (4)Description of stream segmentsThe following are the stream segments referred to in paragraph (1):
 (A)Kelsey creekThe approximately 2.5-mile segment of Kelsey Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 25.
 (B)Grave creekThe approximately 10.2-mile segment of Grave Creek from the confluence of Wolf Creek downstream to the confluence with the Rogue River.
 (C)Centennial gulchThe approximately 2.2-mile segment of Centennial Gulch from its headwaters to its confluence with the Rogue River.
 (D)Quail creekThe approximately 0.8-mile segment of Quail Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1., Willamette Meridian.
 (E)Ditch creekThe approximately 0.7-mile segment of Ditch Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5., Willamette Meridian.
 (F)Galice creekThe approximately 2.2-mile segment of Galice Creek from the confluence with the South Forest Galice Creek downstream to the confluence with the Rogue River.
						202.Technical corrections to the Wild and Scenic Rivers Act
 (a)Chetco, OregonSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended— (1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and indenting appropriately;
 (2)in the matter preceding clause (i) (as so redesignated), by striking The 44.5-mile and inserting the following:  (A)DesignationsThe 44.5-mile;
 (3)in clause (i) (as so redesignated)— (A)by striking 25.5-mile and inserting 27.5-mile; and
 (B)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek; (4)in clause (ii) (as so redesignated)—
 (A)by striking 8-mile and inserting 7.5-mile; and (B)by striking Boulder Creek to Steel Bridge and inserting Mislatnah Creek to Eagle Creek;
 (5)in clause (iii) (as so redesignated)— (A)by striking 11-mile and inserting 9.5-mile; and
 (B)by striking Steel Bridge and inserting Eagle Creek; and (6)by adding at the end the following:
						
 (B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by subparagraph (A), is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.. (b)Whychus creek, oregonSection 3(a)(102) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—
 (1)in the paragraph heading, by striking Squaw Creek and inserting Whychus Creek; (2)in the matter preceding subparagraph (A), by striking McAllister Ditch, including the Soap Fork Squaw Creek, the North Fork, the South Fork, the East and West Forks of Park Creek, and Park Creek Fork and inserting Plainview Ditch, including the Soap Creek, the North and South Forks of Whychus Creek, the East and West Forks of Park Creek, and Park Creek; and
 (3)in subparagraph (B), by striking McAllister Ditch and inserting Plainview Ditch. 203.Wild and scenic river designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
 (213)Franklin creek, oregonThe 4.5-mile segment from its headwaters to the line of angle points within sec. 8, T. 22 S., R. 10 W., shown on the survey recorded in the Official Records of Douglas County, Oregon, as M64–62, to be administered by the Secretary of Agriculture as a wild river.
 (214)Wasson creek, oregonThe 10.1-mile segment in the following classes: (A)The 4.2-mile segment from the eastern boundary of sec. 17, T. 21 S., R. 9 W., downstream to the western boundary of sec. 12, T. 21 S., R. 10 W., to be administered by the Secretary of the Interior as a wild river.
 (B)The 5.9-mile segment from the western boundary of sec. 12, T. 21 S., R. 10 W., downstream to the eastern boundary of the northwest quarter of sec. 22, T. 21 S., R. 10 W., to be administered by the Secretary of Agriculture as a wild river..
 204.Wild and scenic river designations, Molalla River, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 203) is amended by adding at the end the following:
				
					(215)Molalla river, oregon
 (A)In generalThe following segments in the State of Oregon, to be administered by the Secretary of the Interior as a recreational river:
 (i)Molalla riverThe approximately 15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19, downstream to the edge of the Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7.
 (ii)Table rock fork molalla riverThe approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in the NE 1/4 sec. 4, T. 7 S., R. 4 E., downstream to the confluence with the Molalla River.
 (B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials.. 205.Designation of additional wild and scenic rivers (a)Elk River, Oregon (1)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (76) and inserting the following:
						
 (76)Elk, OregonThe 63.4-mile segment to be administered by the Secretary of Agriculture in the following classes: (A)MainstemThe 17-mile segment from the confluence of the North and South Forks of the Elk to Anvil Creek as a recreational river.
								(B)North fork
 (i)Scenic riverThe approximately 0.6-mile segment of the North Fork Elk from its source in sec. 21, T. 33 S., R. 12 W., Willamette Meridian, downstream to 0.01 miles below Forest Service Road 3353, as a scenic river.
 (ii)Wild riverThe approximately 5.5-mile segment of the North Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence with the South Fork Elk, as a wild river.
									(C)South fork
 (i)Scenic riverThe approximately 0.9-mile segment of the South Fork Elk from its source in the southeast quarter of sec. 32, T. 33 S., R. 12 W., Willamette Meridian, downstream to 0.01 miles below Forest Service Road 3353, as a scenic river.
 (ii)Wild riverThe approximately 4.2-mile segment of the South Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence with the North Fork Elk, as a wild river.
									(D)Other tributaries
 (i)Rock creekThe approximately 1.7-mile segment of Rock Creek from its headwaters to its confluence with Elk River, as a wild river.
 (ii)Bald mountain creekThe approximately 8-mile segment of Bald Mountain Creek from its headwaters, including Salal Spring to its confluence with Elk River, as a recreational river.
 (iii)South fork bald mountain creekThe approximately 3.5-mile segment of South Fork Bald Mountain Creek from its headwaters to its confluence with Bald Mountain Creek, as a scenic river.
 (iv)Platinum creekThe approximately 1-mile segment of Platinum Creek from— (I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and
 (II)0.01 miles above Forest Service Road 5325 to its confluence with Elk River, as a scenic river. (v)Panther creekThe approximately 5.0-mile segment of Panther Creek from—
 (I)its headwaters, including Mountain Well, to 0.01 miles above Forest Service Road 5325, as a wild river; and
 (II)0.01 miles above Forest Service Road 5325 to its confluence with Elk River, as a scenic river. (vi)East fork panther creekThe approximately 3.0-mile segment of East Fork Panther Creek from it headwaters, to the confluence with Panther Creek, as a wild river.
 (vii)West fork panther creekThe approximately 3.0-mile segment of West Fork Panther Creek from its headwaters to the confluence with Panther Creek as a wild river.
 (viii)Lost creekThe approximately 1.0-mile segment of Lost Creek from— (I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and
 (II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river. (ix)Milbury creekThe approximately 1.5-mile segment of Milbury Creek from—
 (I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and (II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.
 (x)Blackberry creekThe approximately 5.0-mile segment of Blackberry Creek from— (I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and
 (II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river. (xi)Mccurdy creekThe approximately 1.0-mile segment of McCurdy Creek from—
 (I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and (II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.
 (xii)Bear creekThe approximately 1.5-mile segment of Bear Creek from headwaters to the confluence with Bald Mountain Creek, as a recreational river..
 (2)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by paragraph (76) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by paragraph (1)) is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. (b)Designation of wild and scenic river segments (1)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 204) is amended by adding at the end the following:
						
 (216)Nestucca river, oregonThe approximately 15.5-mile segment from its confluence with Ginger Creek downstream until it crosses T. 4 S., R. 7 W., sec. 7, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (217)Walker creek, oregonThe approximately 2-mile segment from the headwaters in T. 3 S., R. 6 W., sec. 20 downstream to the confluence with the Nestucca River in T. 3 S., R. 6 W., sec. 15, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (218)North fork silver creek, oregonThe approximately 6-mile segment from the headwaters in T. 35 S., R. 9 W., sec. 1 downstream to the edge of the Bureau of Land Management boundary in T. 35 S., R. 9 W., sec. 17, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (219)Jenny creek, oregonThe approximately 17.6-mile segment from the Bureau of Land Management boundary located at the north boundary of the southwest quarter of the southeast quarter of T. 38 S., R. 4 E., sec. 34, Willamette Meridian, downstream to the Oregon State border, to be administered by the Secretary of the Interior as a scenic river.
 (220)Spring creek, oregonThe approximately 1.1-mile segment from its source at Shoat Springs in T. 40 S., R. 4 E., sec. 34, Willamette Meridian, downstream to the confluence with Jenny Creek in T. 41 S., R. 4 E., sec. 3, Willamette Meridian, to be administered by the Secretary of the Interior as a scenic river.
 (221)Lobster creek, oregonThe approximately 5-mile segment from T. 15 S., R. 8 W., sec. 35, Willamette Meridian, downstream to the edge of the Bureau of Land Management boundary in T. 15 S., R. 8 W., sec. 15, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (222)Elk creek, oregonThe approximately 7.3-mile segment from its confluence with Flat Creek near river mile 9, to the southern edge of the Army Corps of Engineers boundary in T. 33 S., R. 1 E., sec. 30, Willamette Meridian, near river mile 1.7, to be administered by the Secretary of the Interior as a scenic river..
					(2)Administration of elk creek
 (A)Lateral boundaries of elk creekThe lateral boundaries of the river segment designated by paragraph 222 of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by paragraph (1)) shall include an average of not more than 640 acres per mile measured from the ordinary high water mark on both sides of the river segment.
 (B)DeauthorizationThe Elk Creek Project authorized under the Flood Control Act of 1962 (Public Law 87–874; 76 Stat. 1192) is deauthorized.
 (3)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by paragraphs (216) through (222) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by paragraph (1)) is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. IIIWilderness areas 301.Expansion of Wild Rogue Wilderness Area (a)DefinitionsIn this section:
 (1)CommissionThe term Commission means the Federal Energy Regulatory Commission. (2)MapThe term map means the map entitled Wild Rogue Wilderness Additions and dated June 12, 2013.
 (3)Wilderness additionsThe term Wilderness additions means the land added to the Wild Rogue Wilderness under subsection (b)(1). (b)Expansion of wild rogue wilderness area (1)ExpansionThe approximately 56,100 acres of Federal land in the State generally depicted on the map as BLM Proposed Wilderness and Proposed USFS Wilderness shall be added to and administered as part of the Wild Rogue Wilderness in accordance with the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; Public Law 95–237), except that—
 (A)the Secretary of the Interior and the Secretary of Agriculture shall administer the Federal land under their respective jurisdiction; and
 (B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of Agriculture or the Secretary of the Interior, as applicable.
						(2)Map; legal description
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the wilderness area designated by paragraph (1).
 (B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal description.
 (C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and Forest Service.
 (3)CorrectionSection 3(b) of the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; Public Law 95–237) is amended by striking 3(a)(5) and inserting 3(a)(5)(A).
 (4)WithdrawalSubject to valid existing rights, the Wilderness additions are withdrawn from all forms of— (A)entry, appropriation, or disposal under the public land laws;
 (B)location, entry, and patent under the mining laws; and (C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
 (5)Tribal rightsNothing in this subsection alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe.
					(c)Potential addition to wilderness area
 (1)DesignationSubject to paragraph (3) and in furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain public land in the State administered by the Secretary of the Interior, compromising approximately 600 acres, as generally depicted on the map as Potential Wilderness, shall be added to and administered as part of the Wild Rogue Wilderness.
 (2)Interim managementSubject to valid existing rights, the Secretary shall manage the land described in paragraph (1) to protect its suitability for designation as wilderness until the date on which the land is designated as wilderness in accordance with paragraph (3).
					(3)Wilderness designation
 (A)In generalThe land described in paragraph (1) shall be designated as wilderness and added to and administered as part of the Wild Rogue Wilderness on the date on which the Secretary publishes in the Federal Register notice that the conditions in the potential wilderness area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have been removed.
 (B)AdministrationOn designation as wilderness under paragraph (1), the land described in that paragraph shall be administered in accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and Public Law 95–237 (16 U.S.C. 1132 note; 92 Stat. 40).
 (4)WithdrawalSubject to valid existing rights, the land described in paragraph (1) is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (d)Withdrawal area protections (1)In generalThe Secretary shall manage the Federal land described in paragraph (2) in a manner that preserves the natural and primitive character of the land for recreational, scenic, and scientific use.
 (2)Description of the landThe Federal land referred to in paragraph (1) is the approximately 4,000 acres generally depicted on the map as Withdrawal Area.
					(3)Maps and legal descriptions
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the land described in paragraph (2).
 (B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal description.
 (C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
						(4)Use of land
 (A)In generalSubject to valid existing rights, with respect to the Federal land described in paragraph (2), the Secretary shall only allow uses that are consistent with the purposes described in paragraph (1).
 (B)Prohibited usesThe following shall be prohibited on the Federal land described in paragraph (2): (i)Permanent roads.
 (ii)Commercial enterprises. (iii)Except as necessary to meet the minimum requirements for the administration of the Federal land and to protect public health and safety—
 (I)the use of motor vehicles; or (II)the establishment of temporary roads.
 (5)WithdrawalSubject to valid existing rights, the Federal land described in paragraph (2) is withdrawn from—
 (A)all forms of entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 302.Devil’s Staircase Wilderness (a)DefinitionsIn this section:
 (1)MapThe term map means the map entitled Devil’s Staircase Wilderness Proposal and dated June 15, 2010. (2)WildernessThe term Wilderness means the Devil’s Staircase Wilderness designated by subsection (b).
 (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 30,540 acres of Forest Service land and Bureau of Land Management land in the State, as generally depicted on the map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Devil’s Staircase Wilderness.
				(c)Map; legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Wilderness.
 (2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description.
 (3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.
 (d)AdministrationSubject to valid existing rights, the area designated as wilderness by this section shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the land within the Wilderness.
 (e)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State.
				(f)Adjacent management
 (1)In generalNothing in this section creates any protective perimeter or buffer zone around the Wilderness. (2)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside the Wilderness can be seen or heard within the Wilderness shall not preclude the activity or use outside the boundary of the Wilderness.
 (g)Protection of tribal rightsNothing in this section diminishes any treaty rights of an Indian tribe. (h)Transfer of administrative jurisdiction (1)In generalAdministrative jurisdiction over the approximately 49 acres of Bureau of Land Management land north of the Umpqua River in sec. 32, T. 21 S., R. 11 W, is transferred from the Bureau of Land Management to the Forest Service.
 (2)AdministrationThe Secretary shall administer the land transferred by paragraph (1) in accordance with— (A)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and
 (B)any laws (including regulations) applicable to the National Forest System.  1.Short title; table of contents (a)Short titleThis Act may be cited as the Oregon Wildlands Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Recreation areasSec. 101. Rogue Canyon and Molalla Recreation Areas, Oregon.TITLE II—Additional wild and scenic river designations and technical correctionsSec. 201. Additions to Rogue Wild and Scenic River.Sec. 202. Technical corrections to the Wild and Scenic Rivers Act.Sec. 203. Wild and scenic river designations, Wasson Creek and Franklin Creek, Oregon.Sec. 204. Wild and scenic river designations, Molalla River, Oregon.Sec. 205. Designation of additional wild and scenic rivers.TITLE III—Wilderness areasSec. 301. Expansion of Wild Rogue Wilderness Area.Sec. 302. Devil’s Staircase Wilderness. 2.DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means— (A)the Secretary of the Interior, with respect to public land administered by the Secretary of the Interior; or
 (B)the Secretary of Agriculture, with respect to National Forest System land. (2)StateThe term State means the State of Oregon.
			IRecreation areas
			101.Rogue Canyon and Molalla Recreation Areas, Oregon
 (a)Designation of rogue canyon and molalla recreation areasFor the purposes of protecting, conserving, and enhancing the unique and nationally important recreational, ecological, scenic, cultural, watershed, and fish and wildlife values of the areas, the following areas in the State are designated as recreation areas for management by the Secretary in accordance with subsection (c):
 (1)Rogue canyon recreation areaThe approximately 98,150 acres of Bureau of Land Management land within the boundary generally depicted as the Rogue Canyon Recreation Area on the map entitled Rogue Canyon Recreation Area Wild Rogue Wilderness Additions and dated October 10, 2018, which is designated as the Rogue Canyon Recreation Area.
 (2)Molalla recreation areaThe approximately 29,884 acres of Bureau of Land Management land within the boundary generally depicted on the map entitled Molalla Recreation Area and dated September 26, 2018, which is designated as the Molalla Recreation Area.
					(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall a prepare a map and legal description of each recreation area designated by subsection (a).
 (2)EffectThe maps and legal descriptions prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any minor errors in the maps and legal descriptions.
 (3)Public availabilityThe maps and legal descriptions prepared under paragraph (1) shall be available for public inspection in the appropriate offices of the Bureau of Land Management.
					(c)Administration
 (1)Applicable lawThe Secretary shall administer each recreation area designated by subsection (a)— (A)in a manner that conserves, protects, and enhances the purposes for which the recreation area is established; and
 (B)in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)other applicable laws.
 (2)UsesThe Secretary shall only allow those uses of a recreation area designated by subsection (a) that are consistent with the purposes for which the recreation area is established.
					(3)Road construction
 (A)In generalExcept as the Secretary determines necessary for public safety, no new permanent or temporary roads shall be constructed (other than the repair and maintenance of existing roads) within a recreation area designated by subsection (a).
 (B)EffectNothing in this paragraph affects the administration by the Secretary of the Molalla Forest Road in accordance with applicable resource management plans.
 (4)Vegetation managementNothing in this section prohibits the Secretary from conducting vegetation management projects within a recreation area designated by subsection (a) to the extent consistent with the purposes of the recreation area.
 (5)WithdrawalSubject to valid existing rights, all Federal surface and subsurface land within a recreation area designated by subsection (a) is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)laws pertaining to mineral and geothermal leasing and mineral materials. (d)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around a recreation area designated by subsection (a).
				IIAdditional wild and scenic river designations and technical corrections
			201.Additions to Rogue Wild and Scenic River
 (a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (5) and inserting the following:
					
						(5)Rogue, oregon
 (A)In generalThe segment of the river extending from the mouth of the Applegate River downstream to the Lobster Creek Bridge, to be administered by the Secretary of the Interior or the Secretary of Agriculture, as agreed to by the Secretaries of the Interior and Agriculture or as directed by the President.
 (B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following segments in the Rogue River:
 (i)Kelsey creekThe approximately 6.8-mile segment of Kelsey Creek from the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 25, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
								(ii)East fork kelsey creek
 (I)Scenic riverThe approximately 0.2-mile segment of East Fork Kelsey Creek from headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 4.6-mile segment of East Fork Kelsey Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, to the confluence with Kelsey Creek, as a wild river.
									(iii)Whisky creek
 (I)Recreational riverThe approximately 1.6-mile segment of Whisky Creek from the confluence of the East Fork and West Fork to the south boundary of the non-Federal land in T. 33 S., R. 8 W., sec. 17, Willamette Meridian, as a recreational river.
 (II)Wild riverThe approximately 1.2-mile segment of Whisky Creek from road 33-8-23 to the confluence with the Rogue River, as a wild river.
									(iv)East fork whisky creek
 (I)Scenic riverThe approximately 0.9-mile segment of East Fork Whisky Creek from its headwaters to Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 2.6-mile segment of East Fork Whisky Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian, downstream to road 33-8-26 crossing, as a wild river.
 (III)Recreational riverThe approximately 0.3-mile segment of East Fork Whisky Creek from road 33-8-26 to the confluence with Whisky Creek, as a recreational river.
 (v)West fork whisky creekThe approximately 4.8-mile segment of West Fork Whisky Creek from its headwaters to the confluence with the East Fork Whisky Creek, as a wild river.
								(vi)Big windy creek
 (I)Scenic riverThe approximately 1.5-mile segment of Big Windy Creek from its headwaters to road 34-9-17.1, as a scenic river.
 (II)Wild riverThe approximately 5.8-mile segment of Big Windy Creek from road 34-9-17.1 to the confluence with the Rogue River, as a wild river.
									(vii)East fork big windy creek
 (I)Scenic riverThe approximately 0.2-mile segment of East Fork Big Windy Creek from its headwaters to road 34-8-36, as a scenic river.
 (II)Wild riverThe approximately 3.7-mile segment of East Fork Big Windy Creek from road 34-8-36 to the confluence with Big Windy Creek, as a wild river.
									(viii)Little windy creek
 (I)Scenic riverThe approximately 1.2-mile segment of Little Windy Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 33, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.9-mile segment of Little Windy Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 34, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
									(ix)Howard creek
 (I)Scenic riverThe approximately 3.5-mile segment of Howard Creek from its headwaters to road 34-9-34, as a scenic river.
 (II)Wild riverThe approximately 6.9-mile segment of Howard Creek from 0.1 miles downstream of road 34-9-34 to the confluence with the Rogue River, as a wild river.
 (III)Wild riverThe approximately 3.5-mile segment of Anna Creek from its headwaters to the confluence with Howard Creek, as a wild river.
									(x)Mule creek
 (I)Scenic riverThe approximately 3.5-mile segment of Mule Creek from its headwaters downstream to the Wild Rogue Wilderness boundary as a scenic river.
 (II)Wild riverThe approximately 7.8-mile segment of Mule Creek from the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 29, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
									(xi)Missouri creek
 (I)Scenic riverThe approximately 3.1-mile segment of Missouri Creek from its headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.6-mile segment of Missouri Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
									(xii)Jenny creek
 (I)Scenic riverThe approximately 3.1-mile segment of Jenny Creek from its headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 28, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.8-mile segment of Jenny Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 28, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
									(xiii)Rum creek
 (I)Scenic riverThe approximately 2.2-mile segment of Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 2.2-mile segment of Rum Creek from the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
									(xiv)East fork rum creek
 (I)Scenic riverThe approximately 0.8-mile segment of East Fork Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.3-mile segment of East Fork Rum Creek from the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10, Willamette Meridian, to the confluence with Rum Creek, as a wild river.
 (xv)Wildcat creekThe approximately 1.7-mile segment of Wildcat Creek from its headwaters downstream to the confluence with the Rogue River, as a wild river.
 (xvi)Montgomery creekThe approximately 1.8-mile segment of Montgomery Creek from its headwaters downstream to the confluence with the Rogue River, as a wild river.
								(xvii)Hewitt creek
 (I)Scenic riverThe approximately 1.4-mile segment of Hewitt Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.2-mile segment of Hewitt Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
 (xviii)Bunker creekThe approximately 6.6-mile segment of Bunker Creek from its headwaters to the confluence with the Rogue River, as a wild river.
								(xix)Dulog creek
 (I)Scenic riverThe approximately 0.8-mile segment of Dulog Creek from its headwaters to 0.1 miles downstream of road 34-8-36, as a scenic river.
 (II)Wild riverThe approximately 1.0-mile segment of Dulog Creek from road 34-8-36 to the confluence with the Rogue River, as a wild river.
 (xx)Quail creekThe approximately 1.7-mile segment of Quail Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
 (xxi)Meadow creekThe approximately 4.1-mile segment of Meadow Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxii)Russian creekThe approximately 2.5-mile segment of Russian Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
 (xxiii)Alder creekThe approximately 1.2-mile segment of Alder Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxiv)Booze creekThe approximately 1.5-mile segment of Booze Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxv)Bronco creekThe approximately 1.8-mile segment of Bronco Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxvi)Copsey creekThe approximately 1.5-mile segment of Copsey Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxvii)Corral creekThe approximately 0.5-mile segment of Corral Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxviii)Cowley creekThe approximately 0.9-mile segment of Cowley Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxix)Ditch creekThe approximately 1.8-mile segment of Ditch Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5, Willamette Meridian, to its confluence with the Rogue River, as a wild river.
 (xxx)Francis creekThe approximately 0.9-mile segment of Francis Creek from its headwaters to the confluence with the Rogue River, as a wild river.
								(xxxi)Long gulch
 (I)Scenic riverThe approximately 1.4-mile segment of Long Gulch from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.1-mile segment of Long Gulch from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
									(xxxii)Bailey creek
 (I)Scenic riverThe approximately 1.4-mile segment of Bailey Creek from its headwaters to the Wild Rogue Wilderness boundary on the west section line of T. 34 S., R. 8 W., sec. 14, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.7-mile segment of Bailey Creek from the west section line of T. 34 S., R.8 W., sec. 14, Willamette Meridian, to the confluence of the Rogue River, as a wild river.
 (xxxiii)Shady creekThe approximately 0.7-mile segment of Shady Creek from its headwaters to the confluence with the Rogue River, as a wild river.
								(xxxiv)Slide creek
 (I)Scenic riverThe approximately 0.5-mile segment of Slide Creek from its headwaters to road 33-9-6, as a scenic river.
 (II)Wild riverThe approximately 0.7-mile section of Slide Creek from road 33-9-6 to the confluence with the Rogue River, as a wild river..
 (b)ManagementEach river segment designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by subsection (a)) shall be managed as part of the Rogue Wild and Scenic River.
 (c)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by subsection (a)) is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (d)Additional protections for rogue river tributaries (1)Licensing by commissionThe Federal Energy Regulatory Commission shall not license the construction of any dam, water conduit, reservoir, powerhouse, transmission line, or other project works on or directly affecting any stream described in paragraph (4).
					(2)Other agencies
 (A)In generalNo department or agency of the United States shall assist by loan, grant, license, or otherwise in the construction of any water resources project on or directly affecting any stream segment that is described in paragraph (4), except to maintain or repair water resources projects in existence on the date of enactment of this Act.
 (B)EffectNothing in this paragraph prohibits any department or agency of the United States in assisting by loan, grant, license, or otherwise, a water resources project—
 (i)the primary purpose of which is ecological or aquatic restoration; (ii)that provides a net benefit to water quality and aquatic resources; and
 (iii)that is consistent with protecting and enhancing the values for which the river was designated. (3)WithdrawalSubject to valid existing rights, the Federal land located within 1/4 mile on either side of the stream segments described in paragraph (4), is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (4)Description of stream segmentsThe following are the stream segments referred to in paragraph (1):
 (A)Kelsey creekThe approximately 2.5-mile segment of Kelsey Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 25, Willamette Meridian.
 (B)Grave creekThe approximately 10.2-mile segment of Grave Creek from the east boundary of T. 34 S., R. 7 W., sec. 1, Willamette Meridian, downstream to the confluence with the Rogue River.
 (C)Centennial gulchThe approximately 2.2-mile segment of Centennial Gulch from its headwaters to its confluence with the Rogue River in T. 34 S., R. 7, W., sec. 18, Willamette Meridian.
 (D)Quail creekThe approximately 0.8-mile segment of Quail Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1, Willamette Meridian.
 (E)Ditch creekThe approximately 0.7-mile segment of Ditch Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5, Willamette Meridian.
 (F)Galice creekThe approximately 2.2-mile segment of Galice Creek from the confluence with the North Fork Galice Creek downstream to the confluence with the Rogue River in T. 34 S., R. 8 W., sec. 36, Willamette Meridian.
 (G)Quartz creekThe approximately 3.3-mile segment of Quartz Creek from its headwaters to its confluence with the North Fork Galice Creek in T. 35 S., R. 8 W., sec. 4, Willamette Meridian.
 (H)North fork galice creekThe approximately 5.7-mile segment of the North Fork Galice Creek from its headwaters to its confluence with the South Fork Galice Creek in T. 35 S., R. 8 W., sec. 3, Willamette Meridian.
						202.Technical corrections to the Wild and Scenic Rivers Act
 (a)Chetco, oregonSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended— (1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and indenting appropriately;
 (2)in the matter preceding clause (i) (as so redesignated), by striking The 44.5-mile and inserting the following:  (A)DesignationsThe 44.5-mile;
 (3)in clause (i) (as so redesignated)— (A)by striking 25.5-mile and inserting 27.5-mile; and
 (B)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek; (4)in clause (ii) (as so redesignated)—
 (A)by striking 8-mile and inserting 7.5-mile; and (B)by striking Boulder Creek to Steel Bridge and inserting Mislatnah Creek to Eagle Creek;
 (5)in clause (iii) (as so redesignated)— (A)by striking 11-mile and inserting 9.5-mile; and
 (B)by striking Steel Bridge and inserting Eagle Creek; and (6)by adding at the end the following:
						
 (B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by subparagraph (A), is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.. (b)Whychus creek, oregonSection 3(a)(102) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—
 (1)in the paragraph heading, by striking Squaw creek and inserting Whychus creek; (2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (3)in the matter preceding clause (i) (as so redesignated)— (A)by striking The 15.4-mile and inserting the following:
							
 (A)DesignationsThe 15.4-mile; and (B)by striking McAllister Ditch, including the Soap Fork Squaw Creek, the North Fork, the South Fork, the East and West Forks of Park Creek, and Park Creek Fork and inserting Plainview Ditch, including the Soap Creek, the North and South Forks of Whychus Creek, the East and West Forks of Park Creek, and Park Creek;
 (4)in clause (ii) (as so redesignated), by striking McAllister Ditch and inserting Plainview Ditch; and (5)by adding at the end the following:
						
 (B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials.. 203.Wild and scenic river designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
 (214)Franklin creek, oregonThe 4.5-mile segment from its headwaters to the private land boundary in sec. 8, to be administered by the Secretary of Agriculture as a wild river.
 (215)Wasson creek, oregonThe 10.1-mile segment in the following classes: (A)The 4.2-mile segment from the eastern boundary of T. 21 S., R. 9 W., sec. 17, downstream to the western boundary of T. 21 S., R. 10 W., sec. 12, to be administered by the Secretary of the Interior as a wild river.
 (B)The 5.9-mile segment from the western boundary of T. 21 S., R. 10 W., sec. 12, downstream to the eastern boundary of the northwest quarter of T. 21 S., R. 10 W., sec. 22, to be administered by the Secretary of Agriculture as a wild river..
 204.Wild and scenic river designations, Molalla River, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 203) is amended by adding at the end the following:
				
					(216)Molalla river, oregon
 (A)In generalThe following segments in the State of Oregon, to be administered by the Secretary of the Interior as a recreational river:
 (i)Molalla riverThe approximately 15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19, downstream to the edge of the Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7.
 (ii)Table rock fork molalla riverThe approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in the NE1/4 sec. 4, T. 7 S., R. 4 E., downstream to the confluence with the Molalla River.
 (B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials.. 205.Designation of additional wild and scenic rivers (a)Elk river, oregon (1)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (76) and inserting the following:
						
 (76)Elk, oregonThe 69.2-mile segment to be administered by the Secretary of Agriculture in the following classes: (A)MainstemThe 17-mile segment from the confluence of the North and South Forks of the Elk to Anvil Creek as a recreational river.
								(B)North fork
 (i)Scenic riverThe approximately 0.6-mile segment of the North Fork Elk from its source in T. 33 S., R. 12 W., sec. 21, Willamette Meridian, downstream to 0.01 miles below Forest Service Road 3353, as a scenic river.
 (ii)Wild riverThe approximately 5.5-mile segment of the North Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence with the South Fork Elk, as a wild river.
									(C)South fork
 (i)Scenic riverThe approximately 0.9-mile segment of the South Fork Elk from its source in the southeast quarter of T. 33 S., R. 12 W., sec. 32, Willamette Meridian, Forest Service Road 3353, as a scenic river.
 (ii)Wild riverThe approximately 4.2-mile segment of the South Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence with the North Fork Elk, as a wild river.
									(D)Other tributaries
 (i)Rock creekThe approximately 1.7-mile segment of Rock Creek from its headwaters to the west boundary of T. 32 S., R. 14 W., sec. 30, Willamette Meridian, as a wild river.
 (ii)Bald mountain creekThe approximately 8-mile segment of Bald Mountain Creek from its headwaters, including Salal Spring to its confluence with Elk River, as a recreational river.
 (iii)South fork bald mountain creekThe approximately 3.5-mile segment of South Fork Bald Mountain Creek from its headwaters to its confluence with Bald Mountain Creek, as a scenic river.
 (iv)Platinum creekThe approximately 1-mile segment of Platinum Creek from— (I)its headwaters to Forest Service Road 5325, as a wild river; and
 (II)Forest Service Road 5325 to its confluence with Elk River, as a scenic river. (v)Panther creekThe approximately 5.0-mile segment of Panther Creek from—
 (I)its headwaters, including Mountain Well, to Forest Service Road 5325, as a wild river; and (II)Forest Service Road 5325 to its confluence with Elk River, as a scenic river.
 (vi)East fork panther creekThe approximately 3.0-mile segment of East Fork Panther Creek from it headwaters, to the confluence with Panther Creek, as a wild river.
 (vii)West fork panther creekThe approximately 3.0-mile segment of West Fork Panther Creek from its headwaters to the confluence with Panther Creek as a wild river.
 (viii)Lost creekThe approximately 1.0-mile segment of Lost Creek from— (I)its headwaters to Forest Service Road 5325, as a wild river; and
 (II)Forest Service Road 5325 to its confluence with the Elk River, as a scenic river. (ix)Milbury creekThe approximately 1.5-mile segment of Milbury Creek from—
 (I)its headwaters to Forest Service Road 5325, as a wild river; and (II)Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.
 (x)Blackberry CreekThe approximately 5.0-mile segment of Blackberry Creek from— (I)its headwaters to Forest Service Road 5325, as a wild river; and
 (II)Forest Service Road 5325 to its confluence with the Elk River, as a scenic river. (xi)East fork blackberry creekThe approximately 2.0-mile segment of the unnamed tributary locally known as East Fork Blackberry Creek from its headwaters in T. 33 S., R. 13 W., sec. 26, Willamette Meridian, to its confluence with Blackberry Creek, as a wild river.
 (xii)Mccurdy creekThe approximately 1.0-mile segment of McCurdy Creek from— (I)its headwaters to Forest Service Road 5325, as a wild river; and
 (II)Forest Service Road 5325 to its confluence with the Elk River, as a scenic river. (xiii)Bear creekThe approximately 1.5-mile segment of Bear Creek from headwaters to the confluence with Bald Mountain Creek, as a recreational river..
						
 (xiii)Butler creek The approximately 4-mile segment of Butler Creek from— (I)its headwaters to the south boundary of T. 33 S., R. 13 W., sec. 8, Willamette Meridian, as a wild river; and
 (II)from the south boundary of T. 33 S., R. 13 W., sec. 8, Willamette Meridian, to its confluence with Elk River, as a scenic river.
 (xiv)East fork butler creekThe approximately 2.8-mile segment locally known as the East Fork of Butler Creek from its headwaters on Mount Butler in T. 32 S., R. 13 W., sec. 29, Willamette Meridian, to its confluence with Butler Creek, as a scenic river.
 (xv)Purple mountain creekThe approximately 2.0-mile segment locally known as Purple Mountain Creek from— (I)its headwaters in secs. 35 and 36, T. 33 S., R. 14 W., Willamette Meridian, to 0.01 miles above Forest Service Road 5325, as a wild river; and
 (II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.. (2)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by paragraph (76) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by paragraph (1)) is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. (b)Designation of wild and scenic river segments (1)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 204) is amended by adding at the end the following:
						
 (217)Nestucca river, OregonThe approximately 15.5-mile segment from its confluence with Ginger Creek downstream until it crosses the western edge of T. 4 S., R. 7 W., sec. 7, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (218)Walker creek, oregonThe approximately 2.9-mile segment from the headwaters in T. 3 S., R. 6 W., sec. 20 downstream to the confluence with the Nestucca River in T. 3 S., R. 6 W., sec. 15, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (219)North fork silver creek, oregonThe approximately 6-mile segment from the headwaters in T. 35 S., R. 9 W., sec. 1 downstream to the western edge of the Bureau of Land Management boundary in T. 35 S., R. 9 W., sec. 17, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (220)Jenny creek, oregonThe approximately 17.6-mile segment from the Bureau of Land Management boundary located at the north boundary of the southwest quarter of the southeast quarter of T. 38 S., R. 4 E., sec. 34, Willamette Meridian, downstream to the Oregon State border, to be administered by the Secretary of the Interior as a scenic river.
 (221)Spring creek, oregonThe approximately 1.1-mile segment from its source at Shoat Springs in T. 40 S., R. 4 E., sec. 34, Willamette Meridian, downstream to the confluence with Jenny Creek in T. 41 S., R. 4 E., sec. 3, Willamette Meridian, to be administered by the Secretary of the Interior as a scenic river.
 (222)Lobster creek, oregonThe approximately 5-mile segment from T. 15 S., R. 8 W., sec. 35, Willamette Meridian, downstream to the northern edge of the Bureau of Land Management boundary in T. 15 S., R. 8 W., sec. 15, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (223)Elk creek, oregonThe approximately 7.3-mile segment from its confluence with Flat Creek near river mile 9, to the southern edge of the Army Corps of Engineers boundary in T. 33 S., R. 1 E., sec. 30, Willamette Meridian, near river mile 1.7, to be administered by the Secretary of the Interior as a scenic river..
					(2)Administration of elk creek
 (A)Lateral boundaries of elk creekThe lateral boundaries of the river segment designated by paragraph (223) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by paragraph (1)) shall include an average of not more than 640 acres per mile measured from the ordinary high water mark on both sides of the river segment.
 (B)DeauthorizationThe Elk Creek Project authorized under the Flood Control Act of 1962 (Public Law 87–874; 76 Stat. 1192) is deauthorized.
 (3)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by paragraphs (217) through (223) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by paragraph (1)) is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. IIIWilderness areas 301.Expansion of Wild Rogue Wilderness Area (a)DefinitionsIn this section:
 (1)MapThe term map means the map entitled Rogue Canyon Recreation Area Wild Rogue Wilderness Additions and dated October 10, 2018. (2)Wilderness additionsThe term Wilderness additions means the land added to the Wild Rogue Wilderness under subsection (b)(1).
					(b)Expansion of wild rogue wilderness area
 (1)ExpansionThe approximately 59,512 acres of Federal land in the State generally depicted on the map as Proposed Wilderness shall be added to and administered as part of the Wild Rogue Wilderness in accordance with the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; Public Law 95–237), except that—
 (A)the Secretary of the Interior and the Secretary of Agriculture shall administer the Federal land under their respective jurisdiction; and
 (B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of Agriculture or the Secretary of the Interior, as applicable.
						(2)Map; legal description
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the wilderness area designated by paragraph (1).
 (B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal description.
 (C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and Forest Service.
 (3)WithdrawalSubject to valid existing rights, the Wilderness additions are withdrawn from all forms of— (A)entry, appropriation, or disposal under the public land laws;
 (B)location, entry, and patent under the mining laws; and (C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
 (4)Tribal rightsNothing in this subsection alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe.
					302.Devil’s Staircase Wilderness
 (a)DefinitionsIn this section: (1)MapThe term map means the map entitled Devil’s Staircase Wilderness Proposal and dated July 26, 2018.
 (2)WildernessThe term Wilderness means the Devil’s Staircase Wilderness designated by subsection (b). (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 30,621 acres of Forest Service land and Bureau of Land Management land in the State, as generally depicted on the map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Devil’s Staircase Wilderness.
				(c)Map; legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Wilderness.
 (2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description.
 (3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.
 (d)AdministrationSubject to valid existing rights, the area designated as wilderness by this section shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the land within the Wilderness.
 (e)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State.
				(f)Adjacent management
 (1)In generalNothing in this section creates any protective perimeter or buffer zone around the Wilderness. (2)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside the Wilderness can be seen or heard within the Wilderness shall not preclude the activity or use outside the boundary of the Wilderness.
 (g)Protection of tribal rightsNothing in this section diminishes any treaty rights of an Indian tribe. (h)Transfer of administrative jurisdiction (1)In generalAdministrative jurisdiction over the approximately 49 acres of Bureau of Land Management land north of the Umpqua River in T. 21 S., R. 11 W., sec. 32, is transferred from the Bureau of Land Management to the Forest Service.
 (2)AdministrationThe Secretary shall administer the land transferred by paragraph (1) in accordance with— (A)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and
 (B)any laws (including regulations) applicable to the National Forest System.December 6, 2018Reported with an amendment